DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 1, line 20, the term “generating instructions for execution by a fluid controller for…” should be replaced with -- generating instructions, for execution by a fluid controller, for… -- for claim clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17, line 2 recites the limitation “the system.” There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to “the method for agreement between line 1 and line 2 of the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9, 10, and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 1, the claim(s) is directed to the abstract idea of computing an estimate of esophageal wall pressure of the esophagus according to the pressure in the at least one esophageal body when the at least one esophageal body is inflated and is contacting the inner wall of the esophagus, computing the transpulmonary pressure of the mechanically ventilated target individual according to the esophageal wall pressure, computing a work of breathing (WOB) according to the computed transpulmonary pressure, generating instructions for execution by a fluid controller for periodically inflating and deflating the at least one esophageal body for periodic monitoring of the WOB of the mechanically ventilated target patient while the feeding tube is in use, predicting a future WOB value at a future time interval exceeding a threshold based on an analysis of the monitoring of a plurality of historical computed WOB values, and computing instructions for adjustment of at least one parameter of a mechanical ventilator which are considered a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field. The idea of a feeding tube with an inflating portion for the determination of a pulmonary pressure was 
-	The claims fail to apply the judicial exception to effect a particular treatment. While a ventilator is referred to in the claim limitation, the claim limitations are merely for computing instructions for a ventilator and do not claim a ventilator as part of the invention and do not claim actuating a treatment based on the instructions.
-	The claims fail to apply the judicial exception with a particular machine. Examiner contends that the claimed hardware is of high generality (e.g. processor) and related to the involvement of the extrasolution gathering (e.g. feeding tube for placing esophageal body in the proper location for data gathering).
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. The claims are merely limited to computing values and instructions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because sensing the pressure in the esophageal body is an insignificant extrasolution data gathering activity and transmitting the instructions to the mechanical ventilator over a network is general postsolution activity. 4
Furthermore, feeding tubes, esophageal bodies, and pressure sensors are general fields of use (Griffith US 2018/0304046 [0012] feeding tubes with esophageal bodies are conventional device, Nishtala US 2010/0274225 [0026], Fig. 3 shows enteral tube with pressure sensors recognized as conventional by the art) and memories and processors are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 

Dependent claims 2-7, 9, 10, 12-16, and 18 also do not add significantly more to the exception as they merely add further mental process steps, add general postsolution activities, add details to the general field of use limitations, and add details to the general extrasolution activity.
Regarding Claim 17, the claim(s) is directed to the abstract idea of computing an estimate of esophageal wall pressure of the esophagus according to the pressure in the at least one esophageal body when the at least one esophageal body is inflated and is contacting the inner wall of the esophagus, computing the transpulmonary pressure of the mechanically ventilated target individual according to the esophageal wall pressure, computing a work of breathing (WOB) according to the computed transpulmonary pressure, predicting a future WOB value at a future time interval exceeding a threshold based on an analysis of the monitoring of a plurality of historical computed WOB value, and computing instructions for adjustment of at least one parameter of a mechanical ventilator that automatically mechanically ventilates the target individual according to the predicted future WOB value which are considered a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field. The idea of a feeding tube with an inflating portion for the determination of a pulmonary pressure was previously known in the art. If Applicant believes that their invention has an improvement over similar systems (i.e. more exact transpulmonary pressure, a safer esophageal body, etc.), Examiner suggests highlighting these arguments in the reply.

-	The claims fail to apply the judicial exception with a particular machine. Examiner contends that the claimed hardware is related to the involvement of the extrasolution gathering (e.g. feeding tube for placing esophageal body in the proper location for data gathering).
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. The claims are merely limited to computing values and instructions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because periodically inflating and deflating the at least one esophageal body for periodic monitoring of the WOB of the mechanically ventilated target patient while the feeding tube is in use is an insignificant extrasolution data gathering activity4
Furthermore, feeding tubes and esophageal bodies are general fields of use (Griffith US 2018/0304046 [0012] feeding tubes with esophageal bodies are conventional device).
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of gathering data from an esophagus and computing instructions for a ventilator based on the esophageal pressure and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 12, 13, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzolini et al (US 2017/0304154) (“Azzolini”) in view of Novotni et al (US 2015/0217069) (“Novotni”) as noted in Applicant IDS dated 5/12/2020 and further in view of Euliano et al (US 2012/0215081) (“Euliano”) and further in view of Ballantine et al ("The work of breathing: potential for clinical application and the results of studies performed on 100 normal males." Annals of surgery 171.4 (1970): 590. ) (“Ballantine”) and further in view of Saeed et al (US 9,554,740) (“Saeed”). 
Regarding Claim 1, while Azzolini teaches a system for monitoring a transpulmonary pressure of a mechanically ventilated target individual (Abstract, enteral nutrition system for monitoring transpulmonary pressure, [0039], [0046] wherein the system is envisioned in use with a ventilator and analysis used for changing ventilation), the system comprising: 
a feeding tube for insertion into a distal end of an esophagus of the mechanically ventilated target patient ([0025]-[0028] feeding tube / tubular element for insertion into esophagus, [0039], [0046] system outlined for use with ventilated patient); 
at least one esophageal body having a pressure dependent volume ([0027] the inflatable balloon / esophageal body has a pressure dependent volume); 
a pressure sensor that senses the pressure in the at least one esophageal body ([0035], [0037] detection means comprising a first transducer device of pressure / pressure sensor);
at least one hardware processor (Abstract, Fig. 2, processing means 8); and 

computing an estimate of esophageal wall pressure of the esophagus according to the pressure in the at least one esophageal body (Abstract, “detection means which can be connected to the first balloon to detect the patient's oesophageal pressure (p.sub.es)”) when the at least one esophageal body is inflated and is contacting the inner wall of the esophagus (Abstract, to detect pressure of an esophagus through a pressure transducer connected to a inflatable balloon, the balloon must contact the esophageal wall and change in data behavior will characterize the esophagus characteristics), 
computing the transpulmonary pressure of the mechanically ventilated target individual according to the esophageal wall pressure ([0041]), 
generating instructions for execution by a fluid controller for periodically inflating and deflating the at least one esophageal body for periodic monitoring of the mechanically ventilated target patient while the feeding tube is in use ([0121] processing means performs balloon actuation after a threshold time, [0060] pattern display also indicates multiple measurements where each measurement requires both inflation and deflation),
computing the efficacy of a mechanical ventilator that automatically mechanically ventilates the target individual ([0046]),
Azzolini fails to teach
The esophageal body is coupled to a distal portion of the feeding tube
computing instructions for adjustment of at least one parameter of a mechanical ventilator that automatically mechanically ventilates the target individual; and 
wherein the instructions for adjustment of at least one parameter of the mechanical ventilator are computed while the feeding tube is in place without removal of the feeding tube.

The esophageal body is coupled to a distal portion of an inserted tube ([0066] catheter 48 with a balloon 46 at distal end);
computing instructions for adjustment of at least one parameter of a mechanical ventilator that automatically mechanically ventilates the target individual according to the transpulmonary pressure value (Abstract, [0014] “the system comprising a pressure detection arrangement for detecting a transpulmonary pressure at the end of an expiration phase and/or for detecting a transpulmonary pressure at the end of an inspiration phase, as well as a means for automated adjustment of the pressure set by the ventilation device on the basis of the transpulmonary pressure detected at the end of the expiration phase and/or the transpulmonary pressure detected at the end of the inspiration phase.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the esophageal body of Azzolini at the distal portion of the feeding tube as Novotni teaches that this is a proper placement for deriving data representative of transpulmonary pressure. Furthermore, it would be obvious to note that esophageal pressure-based evaluation can be used to compute instruction for a ventilator as Azzolini previously taught that an evaluation of a performance of a ventilation could be made by such a system and thus Novotni’s automatic instruction teachings would be a natural extension of how one could make use of a determination of ventilator efficacy. Finally, it would have been obvious that any instructions for adjustment of at least one parameter of the mechanical ventilator in Novotni are computable while the feeding tube is in place without removal of the feeding tube, as the placement of the feeding tube is necessary for the determination of esophagus characteristics (by inflating a balloon).
Yet their combined effort fail to teach

generating instructions, for execution by a fluid controller, for monitoring of the WOB of the mechanically ventilated target patient while the feeding tube is in use,
computing instructions for adjustment of at least one parameter of a mechanical ventilator that automatically mechanically ventilates the target individual according to the WOB value. 
However Euliano teaches a ventilation system (Abstract) and further teaches that a monitored esophageal pressure can optimize ventilator settings by determining work of breathing (Abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compute the work of breathing of Euliano as the means for controlling the ventilator taught by Azzolini through the evaluation of esophageal pressure. Additionally, Ballantine teaches a respiratory analysis (p590) wherein transpulmonary pressure may be used to compute work of breathing (p591). 
In short, Azzolini teaches that esophageal pressure can be used to calculate transpulmonary pressure and ventilator efficacy may be determined from the analysis of respiratory parameters. Novotni teaches that respiratory parameters are used for automatic change of instructions in the ventilator. Euliano teaches that an intermediate link between the ventilator adjustment and the esophageal pressure may be a calculation of work of breathing. And Ballantine teaches that an transpulmonary pressure may also be used to calculate work of breathing. This indicates that one of ordinary skill in the art would recognize that esophageal pressure could be used to calculate transpulmonary pressure. They would recognize that transpulmonary pressure may be used compute work of breathing. And that work of breathing was known as a parameter for controlling ventilator settings.

predicting a future WOB value at a future time interval exceeding a threshold based on an analysis of the monitoring of a plurality of historical computed WOB values, and 
computing instructions for adjustment of at least one parameter of a mechanical ventilator that automatically mechanically ventilates the target individual according to the predicted future WOB value
However Saeed teaches a respiratory monitoring system (Abstract) using a ventilator (Col. 4, L. 10-21) wherein past respiratory data may be considered and used for predicting, and that predicting can be used to evaluate potential threshold passing events (Abstract, Claim 1), and teaches that communication between components of a system may be performed over a network (Col. 4, L. 25-47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to send instructions over a network as taught by Saeed to a ventilator taught by Azzolini, Novotni, Euliano, and Ballantine as a teaching to ensure delivery of instructions in a consistent manner among the practitioners of the invention. Furthermore, it would be obvious to make decisions on predicted data (i.e. work of breathing) from past patient data as this allows healthcare providers to intervene when a subject is trending to an undesired health status. Finally, it would be obvious to judge the probability of a threshold being crossed as this provides a set point to judge when the intervention should occur.
Regarding Claim 4, Azzolini, Novotni, Euliano, Ballantine, and Saeed teach the system according to claim 1, and Azzolini further teaches the system comprising: 
code for computing a trend curve according to a plurality of esophageal wall pressures measured over a plurality of ventilation cycles for each periodic inflation of the at least one esophageal body (See Claim 1 Rejection, [0057] transpulmonary pressure, esophageal pressure, their vatriations show, [0060] a pattern of the values gathered may be shown, graph of 
wherein the transpulmonary pressure is estimated according to the trend curve (See Claim 1 Rejection, the prediction of Saeed is done in view of past collected data which parallels the past collected data within the trend curve).  
Regarding Claim 5, Azzolini, Novotni, Euliano, Ballantine, and Saeed teach the system according to claim 1, and Azzolini further teaches the system comprising: 
code for computing a trend curve according to a plurality of transpulmonary pressures measured over a historical time interval ([0057] transpulmonary pressure, esophageal pressure, their vatriations show, [0060] a pattern of the values gathered may be shown, graph of the parameter values is recognized as a trend curve); and 
code for predicting a future transpulmonary pressure at a future time interval according to the trend curve (See Claim 1 Rejection, the prediction of Saeed is done in view of past collected data which is taught in Azzolini as past collected data within the trend curve).  
Regarding Claim 12, Azzolini, Novotni, Euliano, Ballantine, and Saeed teach the system according to claim 1, and Azzolini further teaches the system comprising code for inflating the at least one esophageal body to according to a predefined volume ([0057], [0067] predefined / optimal volume found then used for the methodology of the invention).  
Regarding Claim 13, Azzolini, Novotni, Euliano, Ballantine, and Saeed teach the system according to claim 1, and Azzolini further teaches the system comprising wherein the feeding tube includes an enteral feeding tube having a distal end designed for positioning within the digestive system when in use for enteral feeding ([0025]-[0028]).  
Regarding Claim 15, Azzolini, Novotni, Euliano, Ballantine, and Saeed teach the system according to claim 1, and Azzolini further teaches wherein the feeding is sized and shaped for being disposed within the esophagus so that at least a distal end thereof is in the 
Regarding Claim 18, Azzolini, Novotni, Euliano, Ballantine, and Saeed teach the system according to claim 1, and Saeed further teaches wherein the threshold is indicative of onset of acute respiratory distress syndrome (ARDS) (Col. 2, L. 58 – Col. 3, L. 15, “The exemplary apparatus 10 provides an instantaneous, ongoing measure of the stability of a patient's respiratory system, e.g., the likelihood that the patient will be subject to gas exchange compromise, and perhaps develop acute/adult respiratory distress syndrome ( ARDS) or acute lung injury (ALI). The measure can be used as the basis for predictive alerts that indicate which patients are likely to develop serious respiratory problems if preventive action is not taken. An alert can be issued when the measure of respiratory stability indicates that the patient will soon become unstable.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that predictive analysis with alerts in view of thresholds taught by Saeed may have those threshold characterized by certain patient conditions such as ARDS as this provides a clearer picture of what intervention a healthcare provider in anticipating based on a patient profile.

Regarding Claim 17, while Azzolini teaches a method for monitoring a transpulmonary pressure of a mechanically ventilated target individual (Abstract, enteral nutrition system for monitoring transpulmonary pressure, [0039], [0046] wherein the system is envisioned in use with a ventilator and analysis used for changing ventilation), the method comprising: 
providing a feeding tube for insertion into a distal end of an esophagus of the mechanically ventilated target patient ([0025]-[0028] feeding tube / tubular element for insertion into esophagus, [0039], [0046] system outlined for use with ventilated patient), wherein at least 
computing an estimate of esophageal wall pressure of the esophagus according to the pressure in the at least one esophageal body (Abstract, “detection means which can be connected to the first balloon to detect the patient's oesophageal pressure (p.sub.es)”) when the at least one esophageal body is inflated and is contacting the inner wall of the esophagus (Abstract, to detect pressure of an esophagus through a pressure transducer connected to a inflatable balloon, the balloon must contact the esophageal wall and change in data behavior will characterize the esophagus characteristics),
computing the transpulmonary pressure of the mechanically ventilated target individual according to the esophageal wall pressure ([0041]),
generating instructions for execution by a fluid controller for periodically inflating and deflating the at least one esophageal body for periodic monitoring of the mechanically ventilated target patient while the feeding tube is in use ([0121] processing means performs balloon actuation after a threshold time, [0060] pattern display also indicates multiple measurements where each measurement requires both inflation and deflation),
computing the efficacy of a mechanical ventilator that automatically mechanically ventilates the target individual ([0046]),
Azzolini fails to teach
The esophageal body is coupled to a distal portion of an inserted tube 
computing instructions for adjustment of at least one parameter of a mechanical ventilator that automatically mechanically ventilates the target individual according to the predicted future WOB value, 
wherein the instructions for adjustment of at least one parameter of the mechanical ventilator are computed while the feeding tube is in place without removal of the feeding tube.  

The esophageal body is coupled to a distal portion of an inserted tube ([0066] catheter 48 with a balloon 46 at distal end);
computing instructions for adjustment of at least one parameter of a mechanical ventilator that automatically mechanically ventilates the target individual according to the transpulmonary pressure value (Abstract, [0014] “the system comprising a pressure detection arrangement for detecting a transpulmonary pressure at the end of an expiration phase and/or for detecting a transpulmonary pressure at the end of an inspiration phase, as well as a means for automated adjustment of the pressure set by the ventilation device on the basis of the transpulmonary pressure detected at the end of the expiration phase and/or the transpulmonary pressure detected at the end of the inspiration phase.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the esophageal body of Azzolini at the distal portion of the feeding tube as Novotni teaches that this is a proper placement for deriving data representative of transpulmonary pressure. Furthermore, it would be obvious to note that esophageal pressure-based evaluation can be used to compute instruction for a ventilator as Azzolini previously taught that an evaluation of a performance of a ventilation could be made by such a system and thus Novotni’s automatic instruction teachings would be a natural extension of how one could make use of a determination of ventilator efficacy. Finally, it would have been obvious that an y instructions for adjustment of at least one parameter of the mechanical ventilator in Novotni are computable while the feeding tube is in place without removal of the feeding tube, as the placement of the feeding tube is necessary for the determination of esophagus characteristics (by inflating a balloon).
Yet their combined efforts fail to teach

monitoring of the WOB of the mechanically ventilated target patient while the feeding tube is in use,
computing instructions for adjustment of at least one parameter of a mechanical ventilator that automatically mechanically ventilates the target individual according to a WOB value, 
However Euliano teaches a ventilation system (Abstract) and further teaches that a monitored esophageal pressure can optimize ventilator settings by determining work of breathing (Abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compute the work of breathing of Euliano as the means for controlling the ventilator taught by Azzolini through the evaluation of esophageal pressure. Additionally, Ballantine teaches a respiratory analysis (p590) wherein transpulmonary pressure may be used to compute work of breathing (p591). 
In short, Azzolini teaches that esophageal pressure can be used to calculate transpulmonary pressure and ventilator efficacy may be determined from the analysis of respiratory parameters. Novotni teaches that respiratory parameters are used for automatic change of instructions in the ventilator. Euliano teaches that an intermediate link between the ventilator adjustment and the esophageal pressure may be a calculation of work of breathing. And Ballantine teaches that an transpulmonary pressure may also be used to calculate work of breathing. This indicates that one of ordinary skill in the art would recognize that esophageal pressure could be used to calculate transpulmonary pressure. They would recognize that transpulmonary pressure may be used compute work of breathing. And that work of breathing was known as a parameter for controlling ventilator settings.
Yet their combined efforts fail to teach 
exceeding a threshold based on an analysis of the monitoring of a plurality of historical computed WOB values, and 
computing instructions for adjustment of at least one parameter of a mechanical ventilator that automatically mechanically ventilates the target individual according to the predicted future WOB value
However Saeed teaches a respiratory monitoring system (Abstract) using a ventilator (Col. 4, L. 10-21) wherein past respiratory data may be considered and used for predicting, and that predicting can be used to evaluate potential threshold passing events (Abstract, Claim 1), and teaches that communication between components of a system may be performed over a network (Col. 4, L. 25-47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to send instructions over a network as taught by Saeed to a ventilator taught by Azzolini, Novotni, Euliano, and Ballantine as a teaching to ensure delivery of instructions in a consistent manner among the practitioners of the invention. Furthermore, it would be obvious to make decisions on predicted data (i.e. work of breathing) from past patient data as this allows healthcare providers to intervene when a subject is trending to an undesired health status. Finally, it would be obvious to judge the probability of a threshold being crossed as this provides a set point to judge when the intervention should occur.

Claim(s) 2, 6, 9, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzolini in view of Novotni and further in view of Euliano and further in view of Ballantine and further in view of Saeed and further in view of Elia et al (US 2016/0151248) (“Elia”) as noted in Applicant IDS dated 5/12/2020.
Regarding Claim 2, while Azzolini, Novotni, Euliano, Ballantine, and Saeed teach the system according to claim 1, their combined efforts fail to teach the system further comprising code instructions for detecting a gastric reflux event based on an analysis of at least one 
However Elia teaches a monitoring naso/orogastric tube (Abstract) wherein the tube monitors gastric reflux based on an analysis of at least one impedance value measured by at least one impedance sensor located on a distal end of the feeding tube ([0008], [0039]) and further teaches generating instructions for inflating an esophageal body in response to the detected gastric reflux event (Fig. 1, [0082], [0083] prevents reflux from harming tissue in esophagus).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to additionally perform impedance monitoring for gastric reflux as taught by Elia with the system of Azzolini, Novotni, Euliano, Ballantine, and Saeed as this provides greater functionality to the system and enables the healthcare provide to use the balloon to both judge the esophageal pressure and stop harm to tissue from gastric reflux.
Regarding Claim 6, while Azzolini, Novotni, Euliano, Ballantine, and Saeed teach the system according to claim 5, and teach predicting future transpulmonary pressures and thresholds that may be crossed by the future transpulmonary pressure (See Claim 1 Rejection), and Saeed teaches where predicted data can be the basis for an alert (Col. 2, L. 58 – Col. 3, L. 15), their combined efforts fail to teach generating an alert for presentation on a display of a client terminal when the threshold will be surpassed.
However Elia teaches a naso/orogastric monitoring system (Abstract) where an alert may be presented on a display based on gathered data ([0038] display has alerts based on gathered data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the alert functionality seen in Azzolini, Novotni, Euliano, Ballantine, and Saeed by a display as taught by Elia as the application of a known 
Regarding Claim 9, while Azzolini, Novotni, Euliano, Ballantine, and Saeed teach the system according to claim 1, and Euliano further teaches that work of breathing will be representing by a pressure-volume graph ([0045]), Azzolini teaches comparing reference parameters values and calculated parameter values ([0044]-[0045]) and teaches that reference values may be added to a display ([0059]), their combined efforts fail to teach the pressure-volume graph depicting the WOB computed for the target individual and a reference WOB curve estimated for normal functioning lungs.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that based on the teachings of Euliano of how to visually represent work of breathing, the teachings of Azzolini on comparing baseline and calculated data, the teachings of displaying reference data, a comparison of reference and calculated data may be done visually and may be done for the work of breathing parameter with a visual that best reflects work of breathing (i.e. pressure volume graph).
Yet their combined efforts fail to teach presenting within a GUI.
However Elia teaches a naso/orogastric monitoring system (Abstract) where a display of data incorporates a graphical user interface ([0074] the display includes a GUI).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a GUI as taught by Elia in the display of Azzolini as the application of a known technique for displaying to the known displaying system ready for improvement to yield predictable results.
Regarding Claim 10, while Azzolini, Novotni, Euliano, Ballantine, and Saeed teach the system according to claim 1, and teach evaluation of the work of breathing of a patient (See Claim 1 Rejection), and teach displaying a trend curve of a parameter ([0060] a graph of a 
However Elia teaches a naso/orogastric monitoring system (Abstract) where a display of data incorporates a graphical user interface ([0074] the display includes a GUI).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a GUI as taught by Elia in the display of Azzolini as the application of a known technique for displaying to the known displaying system ready for improvement to yield predictable results.
Regarding Claim 14, while Azzolini, Novotni, Euliano, Ballantine, and Saeed teach the system according to claim 1, and Azzolini further teaches the system comprising wherein the feeding tube includes an enteral feeding tube having a distal end designed for positioning within the digestive system when in use for enteral feeding ([0025]-[0028]), their combined efforts fail to teach the enteral feeding tube is a nasogastric tube.
However Elia teaches a naso/orogastric monitoring system (Abstract) where a sensor may be positioned in the esophagus by either an enteral feeding tube or a nasogastric tube ([0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the gastric feeding tube of Azzolini as either an enteral feeding tube or a nasogastric tube as taught by Elia as a simple substitution of one known feeding tube for another to obtain predictable results of enabling feeding while the surface of the feeding tube is provided with a sensor.
Regarding Claim 16, while Azzolini, Novotni, Euliano, Ballantine, and Saeed teach the system according to claim 1, their combined efforts fail to teach wherein the at least one esophageal body is located within about 0-5 centimeters from the lower esophageal sphincter (LES) when inflated and contacting the inner wall of the esophagus.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the esophageal body of Azzolini at the specified location of Elia as the application of a known technique for placing a sensor at an appropriate location in the esophagus (Elia) to the known esophagus characterizer (Azzolini) ready for improvement to yield predictable results of having a sensor capable of gathering data representative of the esophagus by being placed at a suitable location.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzolini in view of Novotni and further in view of Euliano and further in view of Ballantine and further in view of Saeed and further in view of Belalcazar et al (US 2005/0124908) (“Belalcazar”) and further in view of Mabary et al (US 2017/0143248) (“Mabary”).
Regarding Claim 3, while Azzolini, Novotni, Euliano, Ballantine, and Saeed teach the system according to claim 1, their combined efforts fail to teach the system further comprising code instructions for sensing an estimated amount of lung fluid in at least one lung of the target individual based on an analysis of at least one impedance value measured by at least one impedance sensor located on a distal end of the feeding tube, and 
code for generating instructions for periodically inflating the at least one esophageal body for periodic monitoring of the amount of lung fluid.  
However Belalcazar teaches a lung fluid monitor (Abstract) wherein lung fluid may be evaluated from impedance measurements within the esophagus ([0004] ‘In addition, it is possible to detect the volume of fluid in chambers of the heart by making an electrical impedance measurement using "pill" electrodes, swallowed into the esophagus, and external electrodes attached to the skin.’ [0011]) and Mabary teaches that an esophageal-balloon 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Azzolini, Novotni, Euliano, Ballantine, and Saeed by applying electrodes on the surface of the esophageal body in the known way of Mabary as this enables a further calculation of lung fluid as taught by Belalcazar. The combination of these teachings would add functionality by using the same enteral feeding tube-based inflating esophageal catheter with newly added impedance electrodes to add contextual data of the subject’s health status.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzolini in view of Novotni and further in view of Euliano and further in view of Ballantine and further in view of Saeed and further in view of Moon et al (US 2009/0118626) (“Moon”) and further in view of Chuang et al (US 2012/0302922) (“Chuang”).
Regarding Claim 7, while Azzolini, Novotni, Euliano, Ballantine, and Saeed teach the system according to claim 1, and Azzolini further teaches calculating compliance of components in the respiratory system ([0053]), their combined efforts fail to teach system further comprising code for computing an estimate of a value of a Young modulus indicative of lung wall elasticity according to the computed transpulmonary pressure.  
	However Moon teaches a respiratory monitoring system (Abstract) and further teaches that an estimate of lung wall elasticity can be found from the transpulmonary pressure ([0114] and it is noted that the Young modulus of a material is a measure of it’s elasticity in Chuang [0030]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further utilize the components of Azzolini, Novotni, Euliano, Ballantine, and Saeed and find lung wall compliance as taught by Moon as a teaching for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791